                 Case:19-10512-JGR Doc#:4 Filed:01/24/19                                           Entered:01/24/19 16:06:24 Page1 of 4


 Fill in this information to identify the case:
 Debtor name GrowCo, Inc.
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Blue & Green, LLC                                                                      Disputed                                                                      $2,115,000.00
 6161 S. Syracuse
 Way, #320
 Greenwood Village,
 CO 80111
 Deodar Holdings                                                                                                                                                        $200,000.00
 18539 CR 4
 Brighton, CO 80602
 Elevation Fund                                                                                                                                                         $155,000.00
 6161 S. Syracuse
 Way, #320
 Greenwood Village,
 CO 80111
 High Speed                                                                             Disputed                                                                        $200,000.00
 Aggregate, Inc.
 c/o Jeff Ploen
 8480 E. Orchard Rd.,
 Suite 4900
 Greenwood Village,
 CO 80111
 Hugo Zimmerman                                                                                                                                                         $975,000.00
 Via Tull 7 7017
 Flims Dorf,
 Switzerland
 I. Wistar Morris                                                                       Disputed                                                                        $750,000.00
 5 Radnor Corporate
 Center, Ste 450
 Radnor, PA 19087
 I. Wistar Morris IRA                                                                   Disputed                                                                        $500,000.00
 5 Randar Corporate
 Center, Ste. 450
 Radnar, PA 19087
 IRA Resources, Inc.                                                                                                                                                    $100,000.00
 FBO Angela
 Swarts IRA
 6825 La Jolla Blvd.
 La Jolla, CA 92037


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:19-10512-JGR Doc#:4 Filed:01/24/19                                           Entered:01/24/19 16:06:24 Page2 of 4


 Debtor    GrowCo, Inc.                                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 IRA Resources, Inc.                                                                                                                                                    $100,000.00
 FBO Terry Lee
 Swarts IRA
 6825 La Jolla Blvd.
 La Jolla, CA 92037
 James Wagner                                                                                                                                                           $500,000.00
 430 Edgewood Road
 San Mateo, CA
 94402
 John Paulson                                                                                                                                                           $257,000.00
 9648 Smith Road
 San Carlos, CA
 92371
 Jon & Linda Gruber                                                                                                                                                     $200,000.00
 300 Tamal Plaza,
 Suite 280
 Corte Madera, CA
 94925
 Jon D. and Linda W.                                                                                                                                                    $500,000.00
 Gruber Trust
 300 Tamal Plaza,
 Suite 280
 Corte Madera, CA
 94925
 Mark E. Anderson                                                                                                                                                       $250,000.00
 16300 Sand Canyon
 Ave., Suite 1005
 Irvine, CA 92618
 McMahon Energy                                                                                                                                                         $100,000.00
 Partners, L.P.
 4545 S. Monaco
 Street, #144
 Denver, CO 80237
 PENSCO Trust                                                                                                                                                           $100,000.00
 Company,
 Custodian
 FBO Megan Kelley
 IRA
 P.O. Box 173859
 Denver, CO 80217
 Presley Reed                                                                                                                                                           $200,000.00
 375 Bellvue Drive
 Boulder, CO 80302
 Thomas Prasil Trust                                                                                                                                                  $1,150,000.00
 3935 E. San Miguel
 Ave.
 Paradise Valley, AZ
 85253
 Tricia Varrasso                                                                                                                                                        $100,000.00
 9300 Lavell Street
 La Mesa, CA 91941



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:19-10512-JGR Doc#:4 Filed:01/24/19                                           Entered:01/24/19 16:06:24 Page3 of 4


 Debtor    GrowCo, Inc.                                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ultimate                                                                               Disputed                                                                        $100,000.00
 Investments
 1198 Finn Avenue
 Lone Tree, CO
 80124




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case:19-10512-JGR Doc#:4 Filed:01/24/19                                            Entered:01/24/19 16:06:24 Page4 of 4




 Fill in this information to identify the case:

 Debtor name         GrowCo, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
         X        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 2, 2019                        X /s/ John R. McKowen
                                                                      Signature of individual signing on behalf of debtor

                                                                      John R. McKowen
                                                                      Printed name

                                                                      CEO
                                                                      Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
